Citation Nr: 1039528	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-35 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or on account of 
housebound status.

2.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to December 
1985.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.

The Veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in July 2009.  A transcript 
of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran contends that he is entitled to SMC based on the need 
for aid and attendance or on account of housebound status and to 
specially adapted housing as a result of his service-connected 
disabilities.  He maintains that these disabilities render him 
homebound and highly dependent upon others.

SMC is payable under 38 U.S.C.A. § 1114(l) if, as the result of 
service-connected disability, a veteran is permanently bedridden 
or is so helpless as to be in need of regular aid and attendance.  
38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.350(b) (2009).

The criteria for determining that a veteran is so helpless as to 
be in need for aid and attendance are contained in 38 C.F.R. 
§ 3.352(a) (2009), which provides that the following factors will 
be accorded consideration: (1) inability of a veteran to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; (2) frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; (3) 
inability of a veteran to feed himself because of the loss of 
coordination of upper extremities or because of extreme weakness; 
(4) inability to attend to the wants of nature; or (5) physical 
or mental incapacity which requires care or assistance on a 
regular basis to protect the Veteran from the hazards or dangers 
incident to his daily environment.

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a 
proper basis for the determination of whether a veteran is in 
need of regular aid and attendance of another person.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or lesser 
part of the day to promote convalescence or cure does not 
suffice.  38 C.F.R. § 3.352(a).

SMC also is payable under 38 U.S.C.A. § 1114(s) if a veteran has 
a single service- connected disability rated as 100 percent and 
(1) has additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct from 
the 100 percent service-connected disability and involving 
different anatomical segments or bodily systems; or (2) is 
permanently housebound by reason of service-connected disability 
or disabilities.  This requirement is met when a veteran is 
substantially confined as a direct result of service-connected 
disabilities to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  38 
U.S.C.A. 1114(s) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.350(i)(2) (2009).

In addition, a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) 
is warranted if a veteran is entitled to compensation for 
permanent and total service-connected disability due to: (a) loss 
or loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; (b) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one lower 
extremity; (c) loss or loss of use of one lower extremity 
together with residuals of organic disease or injury or the loss 
or loss of use of one upper extremity that so affects the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or 
(d) loss, or loss of use, of both upper extremities such as to 
preclude the use of arms at or above the elbows.  The term 
"preclude locomotion" means the necessity for regular and 
constant use of a wheelchair, braces, crutches, or canes as a 
normal mode of locomotion, although occasional locomotion by 
other methods may be possible.  38 C.F.R. § 3.809(d).

Here, the record reflects that the Veteran was last afforded a VA 
examination to evaluate his need for aid and attendance in 
January 2007.  At that time, the examiner evaluated the Veteran's 
service-connected back and bilateral knee disabilities but 
specifically noted that he was unable to fully assess the 
functional impairment associated with these disabilities because 
of "inconsistent physical examination and pain manifestation."  
The Veteran was afforded a VA examination to evaluate his 
service-connected psychiatric disability in July 2007, but that 
examiner did not fully address that disability as it relates to 
the Veteran's alleged housebound status and need for aid and 
attendance.

The record also reflects that the Veteran began using a motorized 
wheelchair in early 2008, subsequent to his last VA examinations.  
Substantial VA treatment records dated through February 2009 are 
of record, but they do not adequately address the reason for the 
Veteran's use of this assistive device.  Significantly, they do 
not address the effect of the Veteran's non-service-connected 
disabilities, which include peripheral neuropathy, on his ability 
to use his lower extremities.

Since it is unclear from the record whether the Veteran's 
service-connected disabilities are productive of loss of use of 
the lower extremities or render him housebound or in need of 
regular aid and attendance, this case must be remanded so that an 
examination can be conducted to evaluate the Veteran's current 
level of functioning and alleged need for assistance.  See 
38 C.F.R. § 3.159(c)(4) (2009).

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  The AOJ should undertake appropriate 
development to obtain any outstanding VA 
treatment records, including any records 
for the period since February 2009.  If it 
is unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to provide 
the outstanding evidence.

2.  Then, the Veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine whether 
he is permanently bedridden or so helpless 
as to be in need of regular aid and 
attendance, whether he is substantially 
confined to his house or its immediate 
premises, and whether his service-
connected disabilities result in the loss 
or loss of use of both lower extremities.  
The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

If the Veteran is found to be in need of 
regular aid and attendance, to be 
substantially confined to his house, or to 
experience loss or loss of use of both 
lower extremities, the examiner should 
specifically comment as to whether such is 
the result of his back disability, 
bilateral knee disabilities, or 
psychiatric disability as opposed to any 
non-service-connected disability.  The 
rationale for each opinion expressed must 
be provided.

3.  The AOJ also should undertake any 
other development it determines to be 
warranted.

4.  Then, the AOJ should readjudicate the 
claims for SMC based on the need for 
regular aid and attendance or on account 
of housebound status and specially adapted 
housing.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

